Title: From Thomas Jefferson to John Jay, 27 January 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris jan. 27. 1786.

I had the honor of addressing you by the way of London on the 2d. instant. Since that your’s of Dec. 7. has come to hand. I have  now the pleasure to inform you that Mr. Barclay, having settled as far as depended on him the accounts of Monsieur de Beaumarchais, left Paris on the 15th. instant to proceed to Marocco. Business obliged him to go by the way of l’Orient and Bourdeaux, but he told me he should not be detained more than a day at either place. We may probably allow him to the last of February to be at Marocco.
The imperial Ambassador some days ago observed to me that about eighteen months ago Doctor Franklin had written to him a letter proposing a treaty of commerce between the Emperor and the U.S. that he had communicated it to the Emperor and had answered to Doctor Franklin that they were ready to enter into arrangements for that purpose; but that he had received no reply from him. I told him I had been informed by Doctor Franklin of the letter making the proposition, but that this was the first I had ever heard of an answer expressing their readiness to enter into negociation. That on the contrary we had supposed no definitive answer had been given, and that of course the next move was on their side. He expressed astonishment at this and seemed so conscious of having given such an answer that he said he would have it sought for and send it to me for my inspection. However he observed that the delay having proceeded from the expectation of each party that the other was to make the next advance and this matter being now understood, the two parties might now proceed to enter into the necessary arrangements. I told him that Congress had been desirous of entering into connections of amity and commerce with his Imperial majesty, that for this purpose they had commissioned Mr. Adams, Dr. Franklin and myself or any two of us to treat, that reasons of prudence had obliged them to affix some term to our commissions, and that two years were the term assigned; that the delay therefore which had happened was the more unlucky as these two years would expire in the ensuing spring. He said he supposed Congress could have no objections to renew our powers, or perhaps to appoint some person to treat at Brussels. I told him I was unable to answer that, and we remitted further conversation on the subject till he should send me his letter written to Doctor Franklin. A few days after his secretaire d’Ambassade called on me with it. It was the letter of Sep. 28. 1784. (transmitted in due time to Congress) wherein he had informed Dr. Franklin that the Emperor was disposed to enter into commercial arrangements with us, and that he would give orders  to the government of the Netherlands to take the necessary measures. I observed to Monsieur de Blumendorff (the secretary) that this letter shewed we were right in our expectations of their taking the next step. He seemed sensible of it, said that the quarrel with Holland had engrossed the attention of government, and that these orders relating to the Netherlands only it had been expected that others would be given which should include Hungary, Bohemia and the Austrian dominions in general, and that they still expected such orders. I told him that while they should be attending them, I would write to Mr. Adams in London, my collegue in this business, in concert with whom I must move in it. I think they are desirous of treating, and from questions asked me by Monsieur de Blumendorff, I suspect they have been led to that decision, either by the resolutions of Congress of Apr. 1784. asking powers from the states to impose restraints on the commerce of states not connected with us by treaty, or else by an act of the Pennsylvania assembly for giving such powers to Congress, which has appeared in the European papers. In the mean time I own myself at a loss what to do. Our instructions are clearly to treat. But these made part of a system, wise and advantageous if executed in all it’s parts, but which has hitherto failed in it’s most material branch, that of connection with the powers having American territory. Should these continue to stand aloof, it may be necessary for the U.S. to enter into commercial regulations of a defensive nature. These may be embarrassed by treaties with the powers having no American territory, and who are most of them so little commercial as perhaps not to offer advantages which may countervail these embarrassments. In case of a war indeed these treaties will become of value, and even during peace the respectability of the Emperor, who stands at the head of one of the two parties which seem at present to divide Europe, gives a lustre to those connected with him, a circumstance not to be absolutely neglected by us under the actual situation of things. I attend a letter from Mr. Adams on this subject. Not trusting the posts however, and obliged to wait private conveiances, our intercommunication is slow, and in the mean while our time shortening fast.
I have the honour to inclose to you a letter from the Count de Vergennes in favor of Mr. Dumas. With the services of this gentleman to the U.S. yourself and Dr. Franklin are better acquainted than I am. Those he has been able to render towards effecting the late alliance between France and the United Netherlands,  lands, are the probable ground of the present application. The minister for Geneva has desired me to have enquiries made after the Mr. Gallatin named in the within paper. I will pray you to have the necessary advertisements inserted in the papers, and to be so good as to favor me with the result. I inclose the gazettes of France and Leyden to this date, and have the honour to be with the most perfect respect and esteem, Sir, your most obedient & most humble servant,

Th: Jefferson

